DETAILED ACTION
Claim Rejections – 35 USC § 102
 1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.          Claims 1 and 25 are rejected under 35 U.S.C. 102(b) as being anticipated by Pignatelli et al (U.S. Patent Application Publication No. 2011/0318589 A1) as evidenced by Moritani et al (U.S. Patent No. 4,999,229). 
With regard to Claim 1, Pignatelli et al disclose a packaging film with gas barrier properties (paragraph 0001) comprising a core layer of polypropylene (paragraph 0018) and a skin layer of EVOH (paragraph 0021) that is contiguous to the core layer or alternatively to a tie layer (paragraph 0020); the tie layer is therefore between the core layer and skin layer; the skin layer is therefore an outer layer and the tie layer is an inner layer; Pignatelli et al do not disclose that the EVOH is retortable grade, but Moritani et al disclose that any EVOH is retortable grade, because any EVOH (any polymer; column 4, lines 32 – 36) is useable as a layer of a retortable container (column 3, lines 3 – 5); Pignatelli et al also do not disclose that the polypropylene is a sealing layer, but Moritani et al disclose that polypropylene is sealable (column 1, lines 40 – 42).
With regard to Claim 25, packaging is disclosed (paragraph 0039), therefore a retortable container.



Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.       Claims  26 – 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pignatelli et al (U.S. Patent Application Publication No. 2011/0318589 A1) as evidenced by Moritani et al (U.S. Patent No. 4,999,229).
Pignatelli et al and Moritani et al disclose packaging as discussed above. With regard to Claim 26, Pignatelli et al and Moritani et al do not explicitly disclose a pouch comprising sidewalls formed form the film. However, because the film is sealable, it would have been obvious for one of ordinary skill in the art to provide for a pouch comprising sidewalls formed form the film, by sealing two layers of the film together.
With regard to Claim 27, a top web and bottom web would therefore be disclosed. The claimed aspect of ‘thermoformed’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.


5.       Claims 2 – 5, 8, 10 – 12, 14 – 20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pignatelli et al (U.S. Patent Application Publication No. 2011/0318589 A1) as evidenced by Moritani et al (U.S. Patent No. 4,999,229) in view of Walther et al (U.S. Patent No. 9,447,269 B2). 

Walther et al teach a film comprising two or more barrier layers comprising EVOH (column 7, lines 42 – 52) for the purpose of obtaining liquid packaging (column 8, lines 8 – 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for an additional two layers of EVOH in order to obtain liquid packaging as taught by Walther et al. EVOH separated from the outer layer by another inner layer, which is another EVOH layer, would therefore be obtained.
With regard to Claims 3 and 15, alternatively, additional layers comprising polyamide are taught by Walther et al (column 7, lines 59 – 62). It would have been obvious for one of ordinary skill in the art to provide for a layer of polyamide between the outer layer and EVOH inner layer, as additional layers comprising polyamide are taught.
With regard to Claim 4, because additional layers comprising polyamide are taught by Walther et al, and a tie layer is taught by Pignatelli et al, it would have been obvious for one of ordinary skill in the art to provide for a second inner layer that comprises a polyamide in direct contact with a tie layer that is in direct contact with the sealing layer.
With regard to Claim 5, because additional layers comprising polyamide are taught by Walther et al, and a tie layer is taught by Pignatelli et al, it would have been obvious for one of ordinary skill in the art to provide for an EVOH inner layer in direct contact with the first and second inner layers.
 	With regard to Claim 8, orientation is disclosed by Pignatelli et al (paragraph 0007).

With regard to Claim 11, the claimed oxygen transmission rate is disclosed by Moritani et al (Table 1).
With regard to Claims 12 and 23, printed indicia are disclosed by Pignatelli et al, on the outer layer (paragraph 0035).
With regard to Claim 16, because additional layers comprising polyamide are taught by Walther et al, and a tie layer is taught by Pignatelli et al, it would have been obvious for one of ordinary skill in the art to provide for a second layer that comprises a polyamide in direct contact with a tie layer that is in direct contact with the sealing layer and that is in direct contact with the EVOH inner layer.
With regard to Claims 17 – 19, because a film having the claimed layer structure would be obtained, as film that is thermoformable would be obtained.
With regard to Claim 20, the claimed aspect of being ‘coextruded’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

	



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782